DETAILED ACTION
“Determining the Bend Deduction of a Sheet Metal Workpiece to be Bent”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The equation: 
    PNG
    media_image1.png
    27
    261
    media_image1.png
    Greyscale
 set forth in the amendment to the Specification (filed 02/03/2022) appears to contain a typographical error. Examiner suggests that the Applicant change the upper limit of the first equation (currently “n+1”) to “2”.
Appropriate correction is required.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Grammar/Syntax –
In claim 1, line 21: “A1, A2” Examiner suggests “A1 and A2”
In claim 2, lines 18 and 19: “C1 C2” Examiner suggests “C1 and C2”
Antecedent Basis –
In claim 2, line 1: “The method” Examiner suggests “A method”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first measuring element” in claims 1 and 2
“a second measuring element” in claims 1 and 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification reveals that the following appears to be the corresponding structure for these 35 USC 112f(f) limitations:
“the first measuring element” can be “part of a bending machine” (Pg. 11, ln. 22). No detail of a structure for measuring is set forth.
“the second measuring element” can be “part of a bending machine” (Pg. 11, ln. 22). No detail of a structure for measuring is set forth.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 2: “a measuring arrangement with a first measuring element surface of a first measuring element and with a second measuring element surface of a second measuring element is used, and wherein the measuring elements are formed by parts of the bending machine
No further detail regarding the structure of “a first measuring element” and “a second measuring element” is present in the Specification. The disclosure as originally filed does not explain how components “20” and “21” constitute “parts of the bending machine” or how these components function “to measure.” Instead, “calipers” are references in the Specification for measuring the length of the free ends (See: Pg. 10, ln. 12-24). The disclosure does not provide sufficient evidence to show that the Applicant - at the time the application was filed - had possession of an invention wherein “parts of the bending machine” function as “measuring elements” as claimed.
In claims 1 and 2: “the free ends of the limbs are measured using a contactless measuring method” 
	The details of a “contactless measuring method” are not disclosed in the specification as originally filed; the Specification states “the invention can comprise contacting measuring device and/or contactless measuring devices for the determination of the distances of the free end from the intersection of the measuring element surfaces” (Pg. 5, ln. 1-3) and “The second end of the sheet metal workpiece is measure applying contactless and/or contacting measuring methods according to the prior art” (Pg. 14, ln. 13-14). No examples of contactless measuring devices/methods are provided in the disclosure as originally filed; do such methods include estimation? Laser/optical measurement? As such, the disclosure does not provide sufficient evidence to show that the Applicant - at the time the application was filed - had possession of an invention wherein “a contactless measuring method” is utilized to measure the free ends of the limbs. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the recitations “the bent sheet metal workpiece comprises n+1 limbs extending along a straight extension line” and “determining the intersection/the intersections of straight extension lines of adjacent limbs or of straight lines parallel to the straight extension lines” render the metes and bounds of the claim indefinite. In the first recitation, only one “straight extension line” is defined – do all of the limbs extend along one straight extension line? The second recitation defines “straight extension lines” that intersect each other – does each limb extend along one of a plurality of straight extension lines? For examination purposes, these limitations are interpreted to mean that each of the n+1 limbs extend along one of a plurality of straight extension lines.
	Regarding Claim 1, the recitation “wherein the free ends of the limbs are measured using a contactless measuring method” renders the metes and bounds of the claim indefinite. What property of the free ends is being measured by the contactless measurement method? Distance relative to another point? Temperature? Width?
Claim 1 recites the limitation “the sheet metal strip” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Is “the sheet metal strip” the same component as “a sheet metal workpiece” previously defined?
In Claim 1, line 17, the recitation “placing the bent sheet metal workpiece against the measuring element surfaces with its outer surface” renders the metes and bounds of the claim indefinite. What limitation does the phrase “with its outer surface” impart upon the claim? The outer surface of the bent sheet metal workpiece has not been clearly defined; is this any surface that contacts the measuring element surfaces, or some other surface?
	The Claim 1 recitation “determining the intersection/the intersections of straight extension lines of adjacent limbs or of straight lines parallel to the straight extension lines, said straight lines running at the surfaces of the limbs facing away from the respective bending axis” renders the scope of the claim indefinite. First, Examiner notes that the intersection of two straight extension lines of adjacent limbs would be located at a different position than the intersection of straight lines parallel to the straight extension lines, said straight lines running at the surfaces of the limbs facing away from the respective bending axes.” Next, it is unclear what part of the bent sheet metal workpiece limbs the extension lines run along – do these lines run along the surface closest to the bending axis? Do they pass through a center point of each end of the workpiece?
	The Claim 1 limitation “determining the distances A1, A2 between the intersection/the intersections and the free ends of the limbs and determining the n-1 distances Bj between the intersections” renders the metes and bounds of the claim indefinite. Is a distance between the first free end to each intersection determined, or is only one distance from the first free end (to the nearest intersection?) determined? Is a distance between the second free end to each intersection determined, or is only one distance from the second free end (to the nearest intersection?) determined?
	Regarding Claim 1, the recitation “a tangent shortening” in line 26 renders the metes and bounds of the claim indefinite. First, it is unclear if the “tangent shortening” recited here is the same shortening as “a shortening length of a sheet metal workpiece” defined in line 1 of this claim. If not, how is the “tangent shortening” related to the “shortening length of a sheet metal workpiece”? Furthermore, it is unclear what a “tangent shortening” is; this term is not a common term of the art and has not been clearly defined in the specification as originally filed; how does this term relate to the well-known art terms: “Bend Deduction” and “Bend Allowance”?
Regarding claim 2, the recitation “bent about n bending axes and by n bending angles, with a bending angle alpha<90°” renders the metes and bounds of the claim indefinite as it is unclear if all of the “n bending angles” are the same angle “alpha,” which is less than 90°; if all of the “n bending angles” must be less than 90°; or if only one of the bending angles must be less than 90°. Additionally, it is unclear if the “angle alpha <90°” refers to the internal/included or external/complimentary angle of the bent sheet metal workpiece.
Claim 2 recites the limitation “the sheet metal strip” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Is “the sheet metal strip” the same component as “a sheet metal workpiece” previously defined?
In Claim 2, line 17, the recitation “placing the bent sheet metal workpiece against the measuring element surfaces with its outer surface” renders the metes and bounds of the claim indefinite. What limitation does the phrase “with its outer surface” impart upon the claim? The outer surface of the bent sheet metal workpiece has not been clearly defined; is this any surface that contacts the measuring element surfaces, or some other surface?
Regarding Claim 2, the recitation “a tangent point to be measured in parallel to the straight extension line of the limb, at which tangent point a tangent normal to the first straight extension line is tangent to the curved region” renders the metes and bounds of the claim confusing and indefinite. First, it is unclear how a “point” is considered to be parallel to a line. Next, it is unclear to which straight extension line the recitation “the first straight extension line” refers – which limb is this extension line related to? Next, it is unclear if the “tangent normal to the first straight extension line” is the tangent point previously defined or if this refers to a line tangent to the start of the bend.
In Claim 2, the recitation “determining n-1 edge lengths D1” renders the metes and bounds of the claim indefinite. Examiner notes that the recitation “D1” appears to refer to only a single edge length; in contrast, the equation at the end of claim 2 uses the term Dl  to clearly show that there are “n-1” edge lengths between tangent points rather than a single edge length. Should the recitation “D1” be “Dl” instead? How many edge lengths “D” are required by this claim limitation?
Regarding Claim 2, the recitation “an edge shortening length” in line 26 renders the metes and bounds of the claim indefinite. First, it is unclear if the “edge shortening” recited here is the same shortening as “a shortening length of a sheet metal workpiece” defined in line 1 of this claim. If not, how is the “edge shortening” related to the “shortening length of a sheet metal workpiece”? Furthermore, it is unclear what a “edge shortening” is; this term is not a common term of the art and has not been clearly defined in the specification as originally filed; how does this term relate to the well-known art terms: “Bend Deduction” and “Bend Allowance”?
In Claim 2, the equation: 
    PNG
    media_image1.png
    27
    261
    media_image1.png
    Greyscale
 renders the metes and bounds of the claim indefinite. Examiner notes that in claim 2, C1 and C2 are defined as “edge lengths . . . each indicating a distance from a free end of a limb to a tangent point.” As such, there should always be two edge lengths/free ends – regardless of the number of bends “n.” For examination purposes, the upper limit of the first summation (currently “n+1”) will be interpreted as best understood to be “2.”
Claim limitations “a first measuring element” and “a second measuring element” – in claims 1 and 2 - invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specification describe these elements as “parts of a bending machine,” but no structure is provided to carry out the function “measuring.” Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - as best understood - is rejected under 35 U.S.C. 103 as being unpatentable over Macaulay (US 8,683,834 B1) in view of Mojarad (NPL Titled: Calculating Bend Allowance, Bend Deduction, and K-Factor) and Benson (NPL Titled: Press Brake Bending: The meanings of the technical words mean everything).
Regarding Claim 1:
Macaulay discloses a method for estimating a shortening length of a sheet metal workpiece (300) which is bent about n bending axes (in the illustrated case, n = 1) and by n bending angles alpha (90°; as in fig. 6), 
- wherein a measuring arrangement (206) with a first measuring element surface of a first measuring element (annotated fig. 7) and with a second measuring element surface of a second measuring element (annotated fig. 7) is used (Examiner notes that the die (206) is being interpreted as “a measuring arrangement” because the “measuring elements” have been disclosed as “parts of the bending machine” and do not have any structure to differentiate from the die (206)), and 
- wherein the measuring elements are formed by parts of the bending machine (parts of die (206)), and
- wherein the bent sheet metal workpiece comprises n+1 limbs (annotated fig. 11) extending along a straight extension line (annotated fig. 11) and n curved regions which are produced by bending the sheet metal workpiece (300) and extend between two adjacent limbs (as in fig. 11), comprising the following method steps: 
- determining the original length L0 (Macaulay: Lb) of the sheet metal strip (300, fig. 3) prior to bending of the sheet metal workpiece (col. 8, ln. 59-63), 
- bending the sheet metal workpiece (300, fig. 4-6) and placing the bent sheet metal workpiece against the measuring element surfaces (surface of die (206)) with its outer surface (902/904; fig. 9; col. 12, ln. 21-24), 
- determining the intersection/the intersections of straight extension lines of adjacent limbs or of straight lines parallel to the straight extension lines, said straight lines running at the surfaces of the limbs facing away from the respective bending axis (the “intersection” is as annotated in fig. 11; lengths (1002 and 1004) are “operator determined” - (col. 12, ln. 62-65) - and extend from the free end of each limb to the intersection, thus the “intersection” must be determined), 
- determining the distances A1, A2 (1002 and 1004, fig. 11) between the intersection/the intersections and the free ends of the limbs and determining the n-1 distances Bj between the intersections (in the case of a single bend “n,” there are no distances Bj), 
- wherein the free ends of the limbs are measured using a contactless measuring method (col. 18, ln. 62 - col. 19, ln. 3; either a contact (caliper) or contactless (optical, CMM, scanning) measurement means may be utilized), 
Macaulay does not disclose determining a tangent shortening T according to the formula:

    PNG
    media_image2.png
    130
    402
    media_image2.png
    Greyscale

However, Mojarad teaches that L0 = Leg Length 1 (L1) + Leg Length 2 (L2) + BA where “BA” is the “Bend Allowance” - the length of the arc on the neutral axis (Pg. 2). Thus, BA = L0 - L1 - L2 when n = 1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the equation for determining the “Bend Allowance” of Mojarad to determine the “tangent shortening” of Macaulay. One of ordinary skill in the art would have been motivated to utilize this well-known equation to determine the change in length of the bent workpiece relative to the unbent workpiece through the course of routine engineering experimentation and practice. Examiner notes that the scenarios of Macaulay and Mojarad are both “n=1” scenarios; as more bending angles are applied to a sheet metal workpiece, one of ordinary skill in the art would carry out measurements of the additional limbs/intersections to formulate the n=2 and n ≥3 equations, as claimed. 
Macaulay does not specify that the first and the second measuring element surfaces (surfaces of die (206)) are arranged at an angle of 90° relative to one another.
However, Benson discloses that in bottom bending operations, as in that of Macaulay, when a workpiece is bent to a bending angle of 90°, the material contacts the die faces at 90° to set the bend angle (Pg. 4, ¶3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die of Macaulay wherein the first element and the second element are arranged at an angle of 90° relative to one another. One of ordinary skill in the art would have been motivated to construct the die of Macaulay in this manner because such construction is necessary to form the desired 90° bending angle of the workpiece (Macaulay: Fig. 7), as evidenced by Benson (Pg. 4, ¶3).
 
    PNG
    media_image3.png
    603
    758
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    679
    721
    media_image4.png
    Greyscale

Claim 2 - as best understood - is rejected under 35 U.S.C. 103 as being unpatentable over Mojarad (NPL Titled: Calculating Bend Allowance, Bend Deduction, and K-Factor) in view of Macaulay (US 8,683,834 B1) and Horton (US 2017/0336187 A1).
Regarding Claim 2
Mojarad discloses: a method for estimating a shortening length of a sheet metal workpiece which is bent about n bending axes and by n bending angles, with a bending angle alpha<90° (Fig. 3, alpha = 60°, n = 1), 
- wherein the bent sheet metal workpiece comprises at least n+1 limbs (annotated fig. 3) extending along straight extension lines (annotated fig. 3) and n curved regions which are produced by bending the sheet metal workpiece and extend between adjacent limbs (as shown, a single curved region extends between the two limbs), and 
comprising the following method steps: 
- determining the original length L0 of the sheet metal strip prior to bending of the sheet metal workpiece (fig. 1), 
- bending the sheet metal workpiece (fig. 3)
- determining edge lengths C1 and C2 (“leg length 1” and “leg length 2”) of the bent sheet metal workpiece, said edge lengths C1 and C2 each indicating a distance from a free end of a limb to a tangent point (E and H) to be measured in parallel to the straight extension line of the limb, at which tangent point a tangent1 normal to the first straight extension line is tangent to the curved region (annotated: Tangents),
- determining n-1 edge lengths D1 of the bent sheet metal workpiece, said edge lengths D1 indicating a distance from the tangent point to a further tangent point to be measured in parallel to the straight extension line of the limb, at which tangent points tangents normal to the straight extension lines are tangent to the curved region (in the case of a single bend “n,” there are no edge lengths D1),
- calculating the edge shortening length K according to the following formula: 
    PNG
    media_image5.png
    68
    381
    media_image5.png
    Greyscale
 (L0 = Leg Length 1 (L1) + Leg Length 2 (L2) + BA where “BA” is the “Bend Allowance” - the length of the arc on the neutral axis (Pg. 2). Thus, BA = L0 - L1 - L2 when n = 1; Pg. 4, equation set 4).
Mojarad does not specify that the edge shortening length is also calculated by the following equations:

    PNG
    media_image6.png
    53
    456
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    27
    261
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the equation for determining the “Bend Allowance” of Mojarad to determine the “tangent shortening” of Macaulay. One of ordinary skill in the art would have been motivated to utilize this well-known equation to determine the change in length of the bent workpiece relative to the unbent workpiece through the course of routine engineering experimentation and practice. Examiner notes that the scenarios of Macaulay and Mojarad are both “n=1” scenarios; as more bending angles are applied to a sheet metal workpiece, one of ordinary skill in the art would carry out measurements of the additional limbs/intersections to formulate the n=2 and n ≥3 equations, as claimed. 
Mojarad does not specify: wherein the free ends of the limbs are measured using a contactless measuring method.
Macaulay teaches that the limb lengths of a bent sheet metal workpiece may be measured in many known ways including contactless (optical, CMM, scanning) means (col. 8, ln. 62 - col. 19, ln. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Mojarad wherein the free ends of the limbs are measured using a contactless measurement method. One of ordinary skill in the art would have considered utilizing any known means for measuring the leg lengths of Mojarad through the course of routine engineering experimentation and practice; contactless (i.e. optical) measuring methods are well-known in the art, as taught by Macaulay.
Mojarad does not disclose wherein a measuring arrangement with a first measuring element surface of a first measuring element and with a second measuring element surface of a second measuring element is used; wherein the measuring elements are formed by parts of the bending machine and the first and the second measuring element surfaces are arranged at an angle of 90° relative to one another, and placing the bent sheet metal workpiece against the measuring element surfaces with its outer surface.
Horton teaches a measuring arrangement (fig. 1) with a first measuring element surface (16, fig. 1) and a second measuring element surface (20, fig. 2); the first (16) and second (20) measuring element surfaces are arranged at an angle of 90° relative to one another (as shown), and the measuring element surfaces (16 and 20) are configured such that a workpiece may be placed against them for measurement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted a bent sheet metal workpiece into a measuring arrangement such as that disclosed by Horton after bending, such that the outer surface of the workpiece contacts the measuring element. One of ordinary skill in the art would have been motivated to make this addition in order to hold the bent sheet metal workpiece in place, and facilitated better “contactless measurement” of the limb lengths. Utilizing a well-known tool to hold a workpiece for measurement would be considered during the course of routine engineering experimentation and practice. 
Regarding the limitation “the measuring elements are formed by parts of the bending machine,” Examiner notes that any tool incorporated into a bending system may be considered “part of the bending machine.”

    PNG
    media_image7.png
    587
    845
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show known bending and measurement methods similar to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                             
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that in the context of sheet metal bending, a bend tangent line (BL) is defined as “the location at which the metal starts to bend and the line at which the metal stops curving. All the space between the band tangent lines is the bend allowance.”